Citation Nr: 0500190	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  03-19 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the upper and lower extremities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado (the RO).

Procedural history

The veteran served on active duty from July 1972 to April 
1979 and from August 1979 to May 1980, with additional 
service indicated by the evidence of record.

In an October 2001 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
peripheral neuropathy of the upper and lower extremities.  
The veteran indicated disagreement with that decision and, 
following issuance of the statement of the case, perfected 
his appeal by the submission of a substantive appeal (VA Form 
9) in July 2003.  

A personal hearing was held before the undersigned Veterans 
Law Judge at the RO in September 2004.  A transcript of the 
hearing is associated with the veteran's claims file.


FINDING OF FACT

In-service injury is not shown by clinical evidence, nor does 
competent evidence demonstrate the incurrence of an in-
service incident that could result in peripheral neuropathy 
of the extremities.




CONCLUSION OF LAW

Peripheral neuropathy of the upper and lower extremities was 
not incurred in or aggravated by active service, nor may it 
be presumed to have been incurred during such service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
peripheral neuropathy of the upper and lower extremities.  He 
specifically alleges that his current upper and lower 
extremity neuropathy was caused by in-service exposure to a 
toxic substance that occurred when he inadvertently drove 
over a "test grid" at the Dugway Proving Ground (Dugway) in 
1976. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded. Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

As alluded to above, the VCAA eliminated the former well 
groundedness standard.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

Crucially, by letters to the veteran dated in February 2001, 
April 2001 and July 2004, VA specifically informed the 
veteran of what was required of him and what VA would do, 
satisfying the requirements of 38 U.S.C.A. § 5103 and 
Quartuccio.  The veteran was informed by means of those 
letters as to what evidence he was required to provide and 
what evidence VA would attempt to obtain on his behalf.  
Those documents explained that VA would obtain government 
records and would make reasonable efforts to help him get 
other relevant evidence, such as private medical records, 
employment records, etc., but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  The Board finds that these 
documents properly notified the veteran of the information, 
and medical or lay evidence, that was necessary to 
substantiate his claim and it properly indicated which 
portion of that information and evidence was to be provided 
by the veteran and which portion VA would attempt to obtain 
on behalf of the veteran.  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.  In this case, the 
veteran's claim for service connection was initially 
adjudicated by the RO in October 2001, after the veteran was 
provided with VCAA notice in February 2001 and April 2001.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the veteran's service 
medical records and all pertinent outpatient treatment 
records have been associated with his claims file.  Moreover, 
medical opinions pertaining to the veteran's claim of 
exposure to toxic substances while at Dugway have been 
obtained, as has government information regarding the dates 
and nature of toxic material testing at Dugway.

The Board has given thought to whether a medical nexus 
opinion is necessary. 
See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  
However, as explained below the outcome of this claim hinges 
on what occurred, or more precisely what did not occur, 
during service.  In the absence of evidence of in-service 
disease or injury, referral of this case for an opinion as to 
the etiology of the veteran's claimed disability would in 
essence place the examining physician in the role of a fact 
finder.  This is the Board's responsibility.  In other words, 
any medical opinion which provided a nexus between the 
veteran's claimed disability and his military service would 
necessarily be based solely on the veteran's uncorroborated 
assertions regarding what occurred in service.  The Court has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account of a claimant is of no 
probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  The former element is lacking as to the 
issue here under consideration.  Referral of this case for a 
nexus opinion under the circumstances here presented would 
therefore be a useless act.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The veteran 
was informed of his right to a hearing and was presented 
several options for presenting personal testimony.  He was 
accorded a hearing before the Board at the RO in September 
2004, per his request.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2004). 

In short, for the reasons expressed above the Board finds 
that the development of the claim has been consistent with 
the provisions of the law. Accordingly, the Board will 
proceed to a decision on the merits.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

For certain chronic disorders, including organic disease of 
the nervous system, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Analysis

The medical evidence demonstrates that peripheral neuropathy 
of the upper and lower extremities is currently manifested.  
Recent medical evidence, to include both VA and private 
medical records, reflects the presence of peripheral 
neuropathy.  The Board, accordingly, finds that Hickson 
element (1), medical evidence of a current disorder, in the 
form of currently manifested peripheral neuropathy of the 
upper and lower extremities, is satisfied.

With respect to Hickson element (2), in-service incurrence of 
injury or disease, the veteran's service medical records do 
not show that peripheral neuropathy of any extremity was 
manifested during service, nor are there in-service 
complaints which have been associated with later-diagnosed 
peripheral neuropathy.  The veteran does not appear to 
contend otherwise.

Moreover, the medical evidence does not show that peripheral 
neuropathy of any extremity was present to a compensable 
degree within one year following the veteran's separation 
from his second and final period of active service in May 
1980.  
The report of a February 1991 Reserve medical examination, 
shows that his upper extremities, lower extremities, feet, 
and neurologic systems were all clinically evaluated as 
normal. [A crushed nerve in the left thigh with resultant 
numbness was noted, specifically dating to 1986 and 
attributed to a non service on-the-job injury.]  
Peripheral neuropathy, accordingly, cannot be presumed to 
have been initially manifested during service.  See 38 C.F.R. 
§§ 3.307, 3.309 (2004).

With respect to in-service injury, the veteran has 
specifically alleged that his current peripheral neuropathy 
was caused by exposure to a toxic substance during service.  
In particular, he indicated, in a July 2004 statement, that 
sometime between January 1976 and March 1976, while stationed 
at the Dugway Proving Ground in Utah, he got lost while 
driving in the desert and "drove across the test grid at 
which point I began tearing from my eyes and my nose began 
running and I began drooling from my mouth then I began 
extreme twitching and muscle spasms[.]  I was able to contact 
the desk sergeant...he informed me that I had driven across the 
test grid.  He instructed me to close my windows [and] 
vents....[M]edics arrived shortly thereafter to remove me from 
the truck and give me an Atropine injection....I was told that 
I had been exposed to residual vapors of the test grid I had 
driven across." 

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, there is no 
evidence, aside from the veteran's report, concerning the 
alleged incident.  The veteran's service medical records are 
devoid of any complaints or findings that pertain to the 
purported incident, and do not show treatment for the 
symptoms he described, either in January-March 1976 or at any 
time thereafter.  Nor did the veteran report the incident to 
any service health care provider.

Moreover, and significantly, there is no objective evidence 
that any testing of toxic materials took place at the time 
the veteran recalls.  The Board takes judicial notice that 
Dugway was known, indeed notorious, as a facility where toxic 
materials were tested.  Open-air testing of deadly chemicals 
resulted in the death of livestock on adjoining property.  
The veteran has submitted evidence that 6,000 neighboring 
sheep were killed by neurotoxins from Dugway in 1968.  
However, it appears that due to such misadventures such 
testing was discontinued shortly thereafter.  

The Board finds particularly significant a letter from the 
Department of the Army, dated in November 2002, wherein it 
was observed that the testing with which the veteran claimed 
to have been involved between January 1976 and March 1976 at 
Dugway did not involve any type of chemical or biological 
agent.  All outdoor testing with chemical and biological 
agents had been discontinued in 1968 [that is, before the 
veteran was stationed at Dugway, and indeed several years 
before he joined the United States Army].  It was also noted 
by the Department of the Army that the material involved in 
the testing in early 1976 at Dugway was not known to cause 
adverse health effects due to casual exposure, nor to cause 
any of the symptoms described by the veteran.

Thus, although it is possible that the veteran may have been 
exposed to a noxious (as to opposed to a toxic) agent, there 
is no objective evidence that he was exposed to any 
significant health hazard as he now claims.  In particular, 
the Board finds the veteran's statement that he was treated 
with Atropine (which is an antidote to various toxic agents) 
to be lacking in credibility in light of the utterly negative 
service medical records and the statement from the Depart of 
the Army that toxic agents were not tested at Dugway in 1976.  

When compared to the probative value of contemporaneous 
medical evidence or the absence thereof  the veteran's 
statements do not furnish a sufficient basis for the Board to 
conclude that an incident involving his exposure to toxins 
did in fact occur.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) [contemporaneous evidence has greater probative value 
than history as reported by the veteran]; see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact, i.e., the 
lack of evidence is itself evidence].  

The veteran has not offered specific evidence in support of 
his claim of toxic exposure that the Board finds credible.  
He has not furnished VA with records, such as government 
documents, that would demonstrate that chemical and 
biological agents were tested at Dugway subsequent to 1968, 
or that any agent to which he was exposed in 1976 was toxic 
in nature.  While he has submitted textual material, 
primarily newspaper articles and statements from other 
veterans, such evidence is overwhelming anecdotal in nature, 
is not specific to his claim, and is not of an official 
nature which would be of equal weight with the November 2002 
letter from the Department of the Army.  

In brief, the Board finds, after consideration of the 
evidence, that the veteran's contention that he was exposed 
to toxic agents in early 1976 amounts to speculation on his 
part which has been contradicted by official records.  
Hickson element (2), in-service injury or disease, is not 
satisfied, and that the veteran's claim fails on that basis.

With respect to Hickson element (3), medical nexus, there are 
of record a number of medical opinions to the effect that the 
veteran's current peripheral neuropathy is not symptomatic of 
his diagnosed diabetes mellitus, but rather is the product of 
exposure to toxic material.  These statements are not, 
however, probative because they rely on the unsubstantiated 
claims by the veteran of such exposure.  The Court has 
repeatedly and forcefully held that the Board is not required 
to accept medical opinions that are based upon the claimant's 
recitation of medical history.  
In addition to Swann and Reonal, supra, see Owens v. Brown, 7 
Vet. App. 429 (1995) [Board not bound to accept physicians' 
opinions based on claimant's recitation of events].  The 
statements in which physicians have attributed the veteran's 
current peripheral neuropathy to in-service nerve gas 
exposure relied on his recitation of the purported events 
without ascertaining, prior to rendering their conclusions, 
whether those events occurred at all.  As discussed above, a 
preponderance of the evidence does not establish that 
exposure to toxic agents did, in fact, occur.  As such, those 
statements are of no probative value, and do not serve to 
establish a medical nexus between the veteran's current 
peripheral neuropathy and his military service.  

There are other medical opinions of record which suggest that 
the veteran's peripheral neuropathy is due to his diagnosed 
diabetes mellitus, which unquestionably exists.  A VA 
physician stated in July 2004 that the veteran's neuropathy 
could be diabetic in origin even though it preceded his 
diabetes mellitus in time, although there were also other 
neuropathies that needed to be ruled out.  
A June 2002 emergency room report notes that the veteran had 
peripheral neuropathy "secondary to diabetes," with an 
assessment of diabetic peripheral neuropathy.  A private 
physician, in March 2002, noted that the etiology of the 
veteran's peripheral neuropathy was unclear, although 
diabetes was suspected.
Thus, the probative medical nexus evidence is against the 
veteran's claim and Hickson element (3) is also not met.

In brief, neither Hickson elements (2) nor (3) are satisfied.  
The preponderance of the evidence is against the veteran's 
claim, which accordingly fails. 




	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for peripheral neuropathy of the upper and 
lower extremities is denied.




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


